REDMANN, Judge.
Plaintiff appeals from the dismissal, on exception of no cause of action, of his suit against his corporate employer for damages, alleging that noise at his employment caused him a partial hearing loss and hypersensitivity to loud noises.
Accepting plaintiff’s petition’s allegations as true, his petition would state a cause of action for workers’ compensation and it might therefore be argued that the judgment appealed from is not wholly correct. However, the context is that plaintiff has already tried and lost a suit for workers’ compensation, 344 So.2d 1180, this court finding that he did not prove his hearing problems were caused by his work environment. Thus, insofar as the petition is viewed as stating a cause of action for workers’ compensation, defendant’s exception of res judicata would require its dismissal. And, to the extent that plaintiff seeks any recovery other than workers’ compensation, he does not state a cause of action because of the exclusivity of workers’ compensation, R.S. 23:1032.
Affirmed.